Citation Nr: 1455422	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  11-17 994	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for headaches.  

2.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine.  

3.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.  

4.  Entitlement to an initial rating in excess of 10 percent for neuropathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from August 1989 to August 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in pertinent part, granted service connection for bilateral hearing loss, with a noncompensable rating assigned, granted service connection for headaches, with a noncompensable rating assigned, and granted service connection for degenerative disc disease of the thoracolumbar spine, with a 10 percent rating assigned.  Each rating was made effective September 1, 2009, the day after the Veteran's discharge from service.  The Veteran also appealed a denial of service connection for a right knee disability, but service connection was later awarded in August 2012.  

By an August 2012 rating decision, a rating of 30 percent was granted for headaches, and a rating of 20 percent was granted for the Veteran's back disability, each made effective September 1, 2009.  Despite the grant, a claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for higher initial ratings for headaches and back disability remains before the Board.  

According to VA's records, the Veteran failed to appear for a videoconference hearing before the Board scheduled for December 5, 2012 without any claim of good cause for the failure.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).  

The Board remanded the claim in June 2014 for additional development.  

(The issue of entitlement to a higher initial rating for neuropathy of the right lower extremity is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran's headache disability has been manifested by migraine-type headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months; the disability has not been characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

2.  The thoracolumbar spine disability has been manifested at worst by painful forward flexion to 50 degrees without any ankylosis or doctor prescribed bed rest for incapacitating episodes having a total duration of at least four weeks during the past twelve months.  

3.  The Veteran has at worst mild left lower extremity sciatic nerve radiculopathy.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for headaches have not been not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

2.  The criteria for an initial rating in excess of 20 percent for thoracolumbar spine disability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R §§ 4.7, 4.71a, Diagnostic Codes 5242, 5243 (2014).

3.  The criteria for an initial rating in excess of 10 percent for left lower extremity sciatic nerve radiculopathy have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2014).

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  No outstanding treatment records have been identified by the Veteran.  He was provided with a VA examination in September 2014.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The issue on appeal was previously before the Board in June 2014, when it was remanded for additional development.  In accordance with the remand instructions, the September 2014 VA examinations were provided and the reports were associated with the claims file and a supplemental statement of the case was issued in September 2014.  Since the record reflects compliance with the prior remand instructions, at least with respect to the issues decided herein, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

Turning to the rating questions, disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical, as well as industrial, history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2014).

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Headaches

The Veteran's headache disability was assigned an initial disability rating of 30 percent, effective September 1, 2009, the day after his discharge from service, under Diagnostic 8100 for migraine headaches.  Diagnostic Code 8100 provides one higher rating of 50 percent where there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2014).

Based on the evidence of record, the Board concludes that manifestations of the Veteran's headaches do not more nearly approximate a 50 percent rating.

Service treatment records document complaints of headaches but do not show that the headaches were prostrating.  In fact, there is no evidence that his headaches prevented him from completing his work during service.  

In an April 2009 examination, the Veteran reported that he had headaches several times per month that lasted for several hours and that most were prostrating.  However, no other information was provided to support or explain that report.  The Veteran was noted to be able to handle his own finances and, although the headaches were noted to impact his work in certain ways such as decreased concentration or stamina, there was no finding of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

During a September 2011 VA examination the Veteran reported headaches on the left side with non-migraine symptoms of nausea, sensitivity to sound and light, changes in vision, and sensory changes.  He reported one prostrating attack per month that lasted less than one day and reported that he was working as a licensed counselor.  As noted in the June 2014 Board remand, the examiner indicated that the Veteran had very frequent and completely prostrating attacks and did not address the issue of economic inadaptability.  

Thus, a new examination was obtained in September 2014.  The Veteran reported that his headache pain has always occurred on the left side and that he took medication every three to four months for his symptoms.  He described being unable to function for half of a day to one day and experiencing light and noise sensitivity.  However, after examining the Veteran and reviewing his reports, the examiner concluded that the Veteran's headache and non-headache symptoms were in fact not prostrating.  

This evidence reflects that the Veteran's headaches are most nearly approximated, at worst, by symptoms of characteristic prostrating attacks occurring on average once a month.  The evidence does not demonstrate that he experiences very frequent, completely prostrating headaches that are productive of severe economic inadaptability.  While the reports regarding how often and how severe his headaches are have varied, at no time has the Veteran reported or has a medical professional found that they produced severe economic inadaptability.  Therefore, the Veteran is not entitled to an initial rating in excess of 30 percent under Diagnostic Code 8100. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) (2014), for determining whether a Veteran is entitled to an extra-schedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

Here, the frequency, duration, and nature of the Veteran's headaches are specifically contemplated by the rating criteria.  In other words, he does not experience problems due to this service-connected disability that are not accounted for by the rating schedule.  Therefore, referral for extra-schedular consideration is not warranted.

Thoracolumbar Spine Disability

In this case, the Veteran's spine disability has been evaluated as 20 percent disabling under Diagnostic Code 5242 for degenerative arthritis; however, it has been characterized by the RO as being degenerative disc disease.

Under the formula for rating spine disorders (Diagnostic Codes 5235-5242), a 40 percent evaluation is provided where forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula of Disease and Injuries of the Spine (2014).  

Unfavorable ankylosis is a condition where the entire thoracolumbar spine is held in flexion or extension and the condition results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, General Rating Formula of Disease and Injuries of the Spine, Note (5) (2014).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 40 percent evaluation is assigned in cases of incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  These criteria are an alternative to rating on the basis of orthopedic and neurologic manifestations under the General Formula for Diseases and Injuries of the Spine, and a rating is assigned on the basis of whichever method results in the higher rating.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2) (2014).

The Board has considered the findings from the service treatment records and April 2009, September 2011, and September 2014 VA spine examinations, as well as the Veteran's lay statements.  Service treatment records are negative for any information regarding motion of the spine and do not indicate that his spine was ankylosed or that he was prescribed bed rest by a doctor.  

In April 2009, the Veteran was able to flex his back to 90 degrees with no changes after repetitions.  In September 2011, he could flex to 60 degrees with pain beginning at 50 degrees and no change following repetition.  Finally, at the September 2014 examination the Veteran could flex to 80 degrees with pain at the end and no change following repetition.  While each VA examiner noted the Veteran's reports of flare-ups with increased pain, there is no evidence of flare-ups or other functional factors so severe as to limit forward flexion to 30 degrees or less.  The April 2009 VA examiner described the flare-ups as moderate.  The September 2014 VA examiner noted the Veteran's reports that during a flare-up he had to slow down his activity and specifically found that the Veteran did not lose any additional range of motion during a flare-up.  In short, the evidence does not reflect that the Veteran's functional losses due to pain, flare-ups, etc. are tantamount to disability equating to loss of flexion to 30 degrees, which is the limitation required for the next higher (40 percent) rating.  

Furthermore, on VA examination, the Veteran has demonstrated an ability to move the spine in all directions.  The evidence shows no indication whatsoever that the spine has been fixed in extension or flexion at any time during the appeal period, thus demonstrating the absence of ankylosis.  Therefore, an increased rating under Diagnostic Code 5242 is not warranted.  

There have also been no periods of doctor-prescribed bed rest (e.g., incapacitating episodes) having a total duration of at least four weeks during the past twelve months resulting from the service-connected spine disability.  Therefore, the Veteran is not entitlement to an increased rating for incapacitating episodes under Diagnostic Code 5243.   

Given the absence of such findings during the entire pendency of this appeal, there is no basis for a "staged" rating in this case because the severity has been essentially consistent in terms of the applicable diagnostic criteria.  Overall, there exists no basis under the schedular criteria for a rating in excess of 20 percent for service-connected thoracolumbar spine disability, and the Veteran's claim for that benefit must be denied.  38 C.F.R. §§ 4.3, 4.7.  

The Board finds that the rating criteria specifically contemplate the Veteran's spine disability.  The Veteran's thoracolumbar spine disability has been manifested by loss of range of motion and pain.  The rating criteria are based on a loss of range of motion and take into account the impact of pain on functioning.  38 C.F.R. § 4.85.  These manifestations are contemplated in the rating criteria.  The rating criteria are, therefore, adequate to evaluate the Veteran's disability.  Referral for consideration of extraschedular rating is, therefore, not warranted.

Left Lower Extremity Radiculopathy

Because the criteria for rating diseases of the spine require that any neurologic disabilities associated with the spine disability be rated separately, consideration must also be given to the Veteran's neurologic symptoms due to the thoracolumbar disc disease.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014).  

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  The Veteran's left lower extremity radiculopathy has been rated as 10 percent disabling under Diagnostic Code 8520, which provides the rating criteria for paralysis of the sciatic nerve.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).

Left lower extremity sciatic nerve neuropathy was first diagnosed at the September 2014 VA examination, where the examiner noted the Veteran's subjective reports of mild left leg paresthesia and/or dysesthesia and noted that there was no physical evidence of radiculopathy.  The examiner diagnosed mild sciatic nerve radiculopathy of the left leg.  Based on the foregoing, and because there appear to be no organic changes, including no motor or muscle symptoms, the Board finds that an initial schedular rating in excess of 10 percent is not warranted.  This rating is consistent with no more disability than occurs with sensory changes.

The Board finds that the rating criteria contemplate the Veteran's left lower extremity radiculopathy, which is characterized as mild, incomplete paralysis of the sciatic nerve and is manifested by paresthesia and/or dysesthesia.  The rating criteria are based on these symptoms and take into account their impact on functioning.  38 C.F.R. § 4.85.  These manifestations are contemplated in the rating criteria.  The rating criteria are, therefore, adequate to evaluate the Veteran's disability.  Referral for consideration of an extraschedular rating is, therefore, not warranted.


ORDER

An initial rating in excess of 30 percent for headaches is denied.  

An initial rating in excess of 20 percent for thoracolumbar spine disability is denied.  

An initial rating in excess of 10 percent for left lower extremity sciatic nerve radiculopathy is denied.  
REMAND

At the September 2011 VA examination, the Veteran was noted to have both superficial peroneal nerve neuropathy and sciatic radiculopathy affecting the right leg.  The September 2014 VA examiner also noted radiculopathy of the right lower extremity but did not indicate which nerve was impacted.  Therefore, the Board finds that clarification is needed to determine which nerves are impacted, and which are specifically traceable to the service-connected spine disability.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to the examiner who provided the September 2014 VA examination, if available, and obtain clarification as to which nerves are implicated in the diagnosed right leg radiculopathy.  If the same examiner is available, only clarification is necessary, although the examiner may elect to reexamine the Veteran if deemed necessary.  If the same examiner is unavailable, provide the Veteran with a new VA examination in order to determine which nerve(s) is/are affected or seemingly affected by the thoracolumbar disc disease.   The examiner is requested to specifically state whether the Veteran has both superficial peroneal nerve neuropathy and sciatic radiculopathy.  If he experiences both, it should be noted whether both are the result of the service-connected back disability.  The extent of impairment caused by each should be described in detail (within the context of applicable rating criteria).

2.  The agency of original jurisdiction (AOJ) should thereafter review the examination report to ensure that it contains the information, opinions, and explanation requested in this remand.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If a benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  After they are afforded an opportunity to respond, the claim should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


